DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 - 2 and 13 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the sample gate” in line 11. It is unclear what sample gate is being referred to. 
It is unclear what is meant by “generate a Doppler signal based on reflected acoustic waves of the sample gate as a Doppler measurement target contained in the reflected acoustic waves” in lines 9 - 12. It is unclear how “reflected acoustic waves” may be “of the sample gate as a Doppler measurement target contained in the reflected acoustic waves.” The limitation appears to contain logical errors. The terminology does not correspond to known terms of art. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, any processor configured to generate a Doppler signal based on acoustic waves reflected from a sample gate will be interpreted as meeting the limitation.
There is unclear antecedent basis for “a position which is a predetermined distance away from the position of the tip portion of the insert” in the last paragraph. It is unclear if this position is the “position which is a predetermined distance away from the position of the tip portion of the insert” that is recited in the 5th paragraph, or if these are two different positions. Similarly, there is unclear antecedent basis for “a predetermined distance away from the position of the tip portion of the insert” in the last paragraph. It is unclear if this distance is the “predetermined distance away from the position of the tip portion of the insert” that is recited in the 5th paragraph, or if these are two different distances. It is therefore further unclear if the ‘setting the sample gate’ limitation in the last paragraph is required in addition to the ‘setting the sample gate’ limitation in the 5th paragraph, or if these two paragraphs attempts to describe the same function of the controller. For the purposes of examination, the claim will be interpreted as intending the latter and requiring that the predetermined distance is in an orientation direction in which the plurality of detection elements are arranged.

Claim 2 is indefinite because there is unclear antecedent basis for “a position that is at a distance equal to or greater than a length of one detection element from the position of the tip portion of the insert.” It is unclear if this position is the “position which is a predetermined distance away from the position of the tip portion of the insert” that is recited in the 5th paragraph of claim 1, or in the last paragraph of claim 1, or if these are different positions. Similarly, there is unclear antecedent basis for “a distance equal to or greater than a length of one detection element from the position of the tip portion of the insert” in the last paragraph. It is unclear if this distance is the “predetermined distance away from the position of the tip portion of the insert” that is recited in claim 1, or if these are different distances. It is therefore further unclear if the ‘setting the sample gate’ limitation is required in addition to the ‘setting the sample gate’ limitation(s) in claim 1, or if these limitations attempt to describe the same function of the controller. For the purposes of examination, the claim will be interpreted as intending the latter. 

Claim 13 is rejected by virtue of dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO 2014/109148) in view of Yoshiara et al. (US 2013/0096430). Note that for the purposes of examination, US 2015/0297092, of record, will be cited as a convenient English translation of WO 2014/109148.
Regarding claim 1, Irisawa shows a photoacoustic image generation apparatus (abstract) comprising:
an insert (puncture needle 15, [0075] and figs. 1 - 2) comprising a tip portion configured to be inserted into a subject (“a tip portion is inserted into a subject,” [0075]) and which includes a light guide member (“light guide member 152 that guides light emitted from the laser unit 13 to the vicinity of the opening of the puncture needle,” [0076] and fig. 2) that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (“photoacoustic wave generating portion that absorbs light and generates photoacoustic waves,” [0077]) and
an acoustic wave detection unit that detects the photoacoustic waves generated from the photoacoustic wave generation portion and detects reflected acoustic waves reflected by transmission of acoustic waves to the subject (“probe 11 not only detects the photoacoustic waves but also transmits acoustic waves (ultrasonic waves) to the subject and receives reflected acoustic waves (reflected ultrasonic waves) of the transmitted ultrasonic waves,” [0078] and fig. 1); and 
a processor configured to generate a photoacoustic image on the basis of the photoacoustic waves detected by the acoustic wave detection unit (“photoacoustic image generating part 25 generates a photoacoustic image … on the basis of the detection signals of the photoacoustic waves that are detected by the probe 11,” [0081] and fig. 1);
wherein a plurality of detection elements that detect the reflected acoustic waves and the photoacoustic waves are arranged in the acoustic wave detection unit (“probe 11 is acoustic wave detecting part and includes, for example, a plurality of ultrasonic vibrators that are arranged one-dimensionally,” [0078]).
Irisawa fails to show that the processor is configured to generate a Doppler signal based on acoustic waves reflected from a sample gate. In addition, although Irisawa shows detecting a position of the tip portion of the insert on the basis of the photoacoustic image (“confirm the position of the insertion object in a photoacoustic image,” abstract), Irisawa’s step of detecting the position of the tip portion of the insert appears to be a step performed by a user of the system, rather than by a processor (“visually confirm the position of the tip,” [0147]; “observing the photoacoustic image to confirm the position of the tip portion of the needle,” [0162]). Irisawa is therefore not deemed to be specific to the processor being configured to detect the position of the tip portion of the insert. In addition, Irisawa fails to show a controller configured to set the sample gate at a position which is a predetermined distance away from the detected position of the tip portion of the insert, wherein the predetermined distance is in an orientation direction in which the plurality of detection elements are arranged, and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained.
Yoshiara discloses an ultrasonic diagnostic apparatus and ultrasonic scanning method. Yoshiara teaches a processor (“Doppler-mode processor 21 … generates Doppler data,” [0034] and element 21 of fig. 1) configured to generate a Doppler signal based on acoustic waves reflected from a sample gate (“local scanning region R2,” [0047] and R2 in figs. 3 - 8 and 10 - 13). Yoshiara also teaches a processor configured to detect a position of a tip portion of an insert (“detector 4 may detect the position at the leading end of the puncture needle by performing image processing …,” [0045] and element 4 of fig. 1). Yoshiara also teaches a controller (“scanning region determination unit 11,” [0023], element 11 of fig. 1) configured to set the sample gate at a position which is a predetermined distance away from the detected position of the tip portion of the insert (“scanning surface is set so as to include a predicted reachable position 100b at the leading end 100a of the puncture needle 100 … scanning region determination unit 11 determines a position, which is located on the predicted course 100c and is away from the current position of the leading end 100a by a predetermined distance, as the predicted reachable position 100c,” [0048] and fig. 4), wherein the predetermined distance is in an orientation direction in which the plurality of detection elements are arranged (see fig. 11, where R2 is beneath the transducer surface 2A. Also note that any reachable position 100b that is beneath the transducer surface 2A would result in the predetermined distance from the tip portion being in the “orientation direction”), and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained (“the scanning region determination unit 11 changes the position of the local scanning region in conjunction with the movement of the leading end of the puncture needle 100,” [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to include a processor configured to generate a Doppler signal based on acoustic waves reflected from a sample gate, as taught by Yoshiara, in order to express pieces of blood stream information such as an average velocity, dispersion, and power, as discussed by Yoshiara ([0034]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Irisawa to have the processor be configured to detect the position of the tip portion of the insert, as well as to include a controller configured to set the sample gate at a position which is a predetermined distance away from the detected position of the tip portion of the insert, wherein the predetermined distance is in an orientation direction in which the plurality of detection elements are arranged, and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained, as taught by Yoshiara, in order to cause the scanning region to follow the position of the tip portion of the insert, as suggested by Yoshiara ([0049]). 
The combined invention of Irisawa and Yoshiara is interpreted as meeting the limitations of the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 2, the combined invention of Irisawa and Yoshiara discloses the claimed invention substantially as noted above. Further, in the combined invention of Irisawa and Yoshiara, the controller (Yoshiara: “scanning region determination unit 11,” [0023], element 11 of fig. 1; [0048] - [0049]) sets the sample gate at a position that is at a distance from the position of the tip portion (Yoshiara: “… position, which is located on the predicted course 100c and is away from the current position of the leading end 100a by a predetermined distance, as the predicted reachable position 100c,” [0048] and fig. 4). 
Although those of ordinary skill in the art would understand that Yoshiara’s predetermined distance from the position of the tip portion that the leading end of the needle will reach is necessarily equal to or greater than a length of one detection element, Yoshiara does not explicitly state that this is the case. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Irisawa and Yoshiara to have the predetermined distance be equal to or greater than a length of one detection element, in order to ensure that the scanning region follows the position of the tip portion of the insert when the insert is moved throughout its predicted course, as suggested by Yoshiara ([0049]).
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Irisawa and Yoshiara to have the predetermined distance be equal to or greater than a length of one detection element, in order to allow the operator to “arbitrarily set the predetermined distance through the input unit 2,” as suggested by Yoshiara ([0048]), using a suitable distance to help ensure that the scanning region follows the position of the tip portion of the insert when the insert is moved throughout its predicted course, as suggested by Yoshiara ([0049]).
The combined invention of Irisawa and Yoshiara is interpreted as meeting the limitations of the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 13, the combined invention of Irisawa and Yoshiara discloses the claimed invention substantially as noted above. Irisawa further shows that the insert is a needle configured to be inserted into the subject (puncture needle 15, [0075] and figs. 1 - 2; a tip portion is inserted into a subject,” [0075]).

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not entirely persuasive. 

Rejections under 35 U.S.C. § 101
In response to applicant’s remarks on page 6 regarding the 101 rejections, it is noted that the 101 rejections have been withdrawn in view of amendments to the claims. 

Rejections under 35 U.S.C. § 112(b)
Applicant asserts on page 6 that “the claims, as amended, particularly point out and distinctly claim the subject matter which Applicant regards as the invention.”
Examiner respectfully disagrees for the reasons outlined in the indefiniteness rejections above.

Rejections under 35 U.S.C. § 103
Applicant asserts in the middle of page 9 that “Yoshiara separates the position of the tip portion 100a of the insert 100 and the local scanning region R2 in a direction orthogonal to the orientation direction,” instead of in the orientation direction depicted in applicant’s fig. 4.
Examiner respectfully disagrees. Although figs.  4 - 5 of Yoshiara do not clearly depict a distance from the tip portion in the “orientation direction in which the plurality of detection elements are arranged,” fig. 11, where R2 is beneath the transducer surface 2A, depicts such an arrangement. Further, any reachable position that is beneath the transducer surface 2A would result in the predetermined distance from the tip portion being in the “orientation direction.”
Applicant asserts in the middle of page 9 that “[a]lso, fundamentally, Yoshiara does not set a sample gate.”
Examiner respectfully disagrees. The sample gate is mapped to “local scanning region R2” ([0047] and R2 in figs. 3 - 8 and 10 - 13). Applicant’s comments do not explain how Yoshiara fails to set a sample gate. 
Applicant asserts in the paragraph spanning pages 9 - 10 that “the controller sets the sample gate at a position which is a predetermined distance away from the position of the tip portion of the insert in an orientation direction in which the plurality of detection elements are arranged.” 
Examiner respectfully disagrees. The ‘sample gate’ is mapped to “local scanning region R2” ([0047] and R2 in figs. 3 - 8 and 10 - 13). The ‘position which is a predetermined distance away from the position of the tip portion of the insert’ is mapped to the position of predicted reachable position 100b ([0048] and fig. 4). The ‘predetermined distance away from the position of the tip portion of the insert’ is the “predetermined distance” that is “away from the current position of the leading end 100a,” as discussed in [0048]. The predetermined distance is ‘in an orientation direction in which the plurality of detection elements are arranged’ whenever the reachable position is beneath the transducer surface, for example, as depicted in fig. 11, where R2 is beneath the transducer surface 2A.
The art rejections are therefore deemed proper, particularly in light of the clarity deficiencies discussed in the indefiniteness rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793